Per Curiam.

The record is devoid of evidence to indicate that the superintendent of the apartment house acted by order of or with the knowledge of defendant.
We think,too, there is no evidence from which the jury could find that the superintendent was acting within the scope of his authority. (Muller v. Hillenbrand, 227 N. Y. 448.) The act was not done on defendant’s premises or even on the sidewalk in front of it but on the roadway over which neither defendant nor the superintendent had jurisdiction or authority.
The judgment appealed from should be affirmed, with costs.